Citation Nr: 0217580	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  01-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from January 1952 to October 
1953.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (the RO).  The veteran and his spouse 
testified before the undersigned Member of the Board at 
hearing held at the RO in April 2002.  At the Board's 
request, the veteran underwent a VA audiology examination in 
October 2002.  


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
currently diagnosed bilateral hearing loss and tinnitus were 
caused by acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).  

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that his bilateral hearing loss and 
tinnitus resulted from extensive noise exposure, including 
artillery fire, while he was in service in Korea.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in April 
2001 in which it informed him of the regulatory requirements 
for establishing service connection for hearing loss, and 
the rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
an August 2001 letter, the RO notified the veteran that the 
requirements for establishing service connection included 
evidence of an injury, disease or event in service causing 
injury or disease, current disability and evidence showing a 
relationship between the current disability and an injury, 
disease or event in service.  The RO instructed the veteran 
to identify all medical care providers who had treated him 
for hearing loss since his separation from service.  The RO 
directed the veteran to complete authorizations for the 
release of his medical records so that the RO could obtain 
the records on his behalf and to submit a statement 
providing information concerning his post-service 
occupational and recreational exposure to noise.  The RO 
stated that it would get VA medical records and any other 
medical records that he identified, but that he could get 
these records himself and send them to VA.  

Based on the above, the Board concludes that the veteran was 
amply informed of what was required of him.  

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  
The veteran is also required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
compensation benefits, the duty to assist includes providing 
a VA medical examination or obtaining a medical opinion if 
VA determines that such an examination or opinion is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

The veteran's service medical records are not available 
except for the report of his separation physical 
examination, which was performed in October 1953.  The RO 
has obtained VA evaluation and treatment records identified 
by the veteran.  At his hearing in April 2002, the veteran 
testified that although he had sought private treatment for 
ear problems in the 1950s after he returned from service, 
those records were not available because those doctors have 
died.  In conjunction with his claim, the veteran provided a 
copy of a commendation he received for service which 
involved exposure to artillery fire.  In October 1992, the 
veteran was provided a VA audiology examination, and the 
report reflects that the examiner reviewed the entire 
record, recorded his past medical history, noted his current 
complaints, conducted an audiometry examination, and 
rendered appropriate diagnoses and opinions.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted earlier, the veteran presented 
testimony before the undersigned during a personal hearing 
in April 2002.  

Based on the above, the Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).
Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if such are 
shown to be manifested to a compensable degree within one 
year after separation from service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection - hearing loss

The threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  For VA compensation and pension purposes, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

At the outset of its discussion, the Board notes that most 
of the veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure in service.  In April 
2002, he provided hearing testimony detailing his the 
acoustic trauma he experienced at or near the front lines in 
service and testified that he had no ear protection during 
that time.  He testified that he had no problem with hearing 
or ringing in his ears before service, and that he was not 
exposed to loud noises in his work or recreational 
activities after service.  His wife testified that she 
noticed a difference in his hearing when he came back from 
service because she had to talk louder in order for him to 
understand her speech.  

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is certainly evidence of current 
bilateral hearing loss and tinnitus, which satisfies element 
(1) of Hickson.  In this regard, review of the record shows 
that the veteran failed a VA hearing screening examination 
in March 1999.  At a VA audiology consultation in November 
1999 pure tone testing revealed a mild to moderately severe 
sensorineural hearing loss in the left ear and a mild to 
severe sensorineural hearing loss in the right ear.  Word 
recognition was 44 percent in the left ear and 68 percent in 
the right ear.  Further, at the VA audiology examination in 
October 2002, pure tone thresholds in decibels (db) in the 
right ear were 40, 65, 80, 85 and 75 db at 500, 1000, 2000, 
3000 and 4000 Hertz (Hz), respectively.  Pure tone 
thresholds in the left ear were 35, 65, 65, 65 and 70 db at 
the same respective frequencies.  Speech audiometry revealed 
speech recognition ability of 52 percent in the right ear 
and 68 percent in the left ear.  At the October 2002 
examination, the diagnosis included bilateral tinnitus and 
mild, sloping to severe, bilateral sensorineural hearing 
loss.  

With respect to Hickson element (2), the Board finds that 
the veteran's sworn testimony and the commendation submitted 
by the veteran demonstrating exposure to artillery fire 
serves to verify his exposure to acoustic trauma in service.  
In particular, in July 1953 the veteran's commanding 
officer, a captain of the 61st Field Artillery Battery 
(Searchlight) wrote a commendation of the veteran to the 
Commanding Officer of the 707th Ordnance Battalion.  He 
stated that under the most difficult working conditions and 
constant artillery fire the veteran and another ordnance 
soldier repaired the electrical system on a searchlight 
truck on a hill in the vicinity of hill 327.  Since there 
are essentially no available service records, the Board 
finds that the commendation and veteran's own statements of 
exposure to acoustic trauma in service due to artillery fire 
satisfy Hickson element (2).  

With respect to Hickson element (3), nexus, the only 
evidence pertaining to the etiology of the veteran's 
bilateral hearing loss and tinnitus comes from the opinion 
of the audiologist who examined the veteran in October 2002.  
This examination was at the behest of the Board pursuant to 
recently enacted regulations which enable the Board to 
undertake evidentiary development on its own initiative.  
See 38 C.F.R. § 19.9 (2002).  The audiologist stated that he 
reviewed the medical records, the commendation letter that 
described the veteran's exposure to artillery fire and the 
veteran's testimony concerning his exposure to noise before 
and after his military service.  After examination, the 
audiologist stated that given the veteran's history of 
military noise exposure without the use of hearing 
protection devices, as well as the supporting documentation 
provided in his commendation letter, it is at least as 
likely as not that the veteran's hearing loss and tinnitus 
were incurred during his military service.  Since there is 
no medical opinion to the contrary, Hickson element (3) is 
satisfied.

Although there is a lack of documentation of continuity of 
symptomatology for decades after service, this appears to be 
dure to the fact that the veteran's health care providers 
over the years are now deceased or are no longer in 
practice.  The Board finds the veteran's hearing testimony, 
confirmed by the commendation, persuasive as to his exposure 
to acoustic trauma in service.  The only medical opinion 
evidence concerning the etiology of the veteran's bilateral 
hearing loss and tinnitus considered the available evidence 
and is in the veteran's favor as to a nexus between the in-
service acoustic trauma and the veteran's current bilateral 
hearing loss and tinnitus.  Under the circumstances, the 
criteria for the award of entitlement to service connection 
for bilateral hearing loss and tinnitus have been met.  The 
appeal is allowed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

